department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uilc cc pa apjp mwmendel gl-112612-01 internal_revenue_service national_office service_center advice memorandum for associate area_counsel sb_se area boston from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject failure to pay additional tax this memorandum is in response to your request for significant service_center advice dated date in connection with a question posed by the collection branch of the andover service_center this document is not to be used or cited as precedent issue whether the service can treat an installment_agreement as accepted on the date it receives the written application_for an installment_agreement for purposes of reducing the failure to pay addition_to_tax rate imposed pursuant to sec_6651 conclusion the service is not authorized to treat the receipt date of a proposed installment_agreement as the acceptance date for purposes of reducing the failure to pay addition_to_tax rate imposed pursuant to sec_6651 facts pursuant to the internal_revenue_manual streamlined installment agreements may be accepted by service employees without managerial approval when the unpaid balance of assessments is dollar_figure or less and the tax_liability will be paid in full within sixty months or prior to the expiration of the collection statute expiration date whichever comes first the agreements may be obtained in person by telephone or by correspondence see i r m gl-112612-01 it is our understanding that when an agreement is secured_by telephone and meets the streamline requirements authorized service personnel may accept the agreement immediately thus the service immediately places into effect the reduced failure to pay penalty authorized under sec_6651 when a taxpayer proposes an installment_agreement by correspondence however the service may not accept the agreement for several weeks only upon acceptance does the service apply the reduced penalty rate as a result taxpayers who obtain their installment_agreement approval by telephone have the reduced penalty rate sooner than taxpayers who apply for installment agreements in writing law and analysis sec_6651 provides that in the case of failure to pay the amount shown as tax on any return specified in paragraph on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount shown as tax on such return percent of the amount of such tax if the failure is not for more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate however sec_6651 provides some relief by limiting the penalty if an installment_agreement is in effect specifically sec_6651 provides i n the case of an individual who files a return of tax on or before the due_date for the return including extensions paragraphs and of subsection a shall each be applied by substituting ‘0 25' for ‘ 05' each place it appears for the purposes of determining the addition_to_tax for any month during which an installment_agreement under sec_6159 is in effect for the payment of such tax sec_6159 authorizes the secretary to enter into written installment agreements with any taxpayer to satisfy that taxpayer’s tax_liability with the exception of installment agreements entered into under sec_6159 the service has discretion to reject or accept a proposed installment_agreement see sec_301_6159-1 kitchen cabinets inc v united_states u s t c big_number n d tex under sec_6159 the secretary is required to enter into an installment_agreement where the taxpayer will pay his tax_liability in full within three years if a the liability does not exceed dollar_figure and b the taxpayer during the preceding five years has not failed to file a return failed to pay the tax due or entered into an installment_agreement see sec_6159 a - c in addition however the secretary must determine that the taxpayer is unable to pay the liability when due see sec_6159 thus even an installment_agreement guaranteed by sec_6159 requires the secretary to make an gl-112612-01 affirmative determination accordingly no installment_agreement can be in effect until the service performs an affirmative act to accept the agreement because the mere receipt of a proposed installment_agreement does not involve any affirmative act by the service an installment_agreement is not accepted or in effect on the date of receipt the plain language of sec_6651 does not permit the service to reduce the penalty rate until an installment_agreement is in effect thus the service cannot apply the reduced penalty rate under sec_6651 as of the date a taxpayer mails or the date the service receives an installment_agreement proposal from a taxpayer who submits an installment_agreement proposal by mail if you have any questions regarding this response please contact branch of administrative provisions judicial practice curtis g wilson by ashton p trice senior technician reviewer apjp branch
